Citation Nr: 1731846	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  13-05 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for warts, to include genital warts.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. R. Higgins, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Army from February 1977 to  October 1982.

This matter is before the Board of Veterans' Appeal (Board) on appeal from a March 2012 rating decision issued by the Department of Veteran Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

This appeal was processed using the Virtual VA/VBMS paperless claim processing system.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his migraine headaches disability is related to his military service.  

The service treatment records indicate that Veteran noted a history frequent and severe headaches on an April 1980 Report of Medical History.  The examiner noted that the Veteran suffered from sporadic headaches when becoming angry during service.  Furthermore, the Veteran has provided that he has suffered from migraine headaches since service.  See June 2016 CAPRI.  The Board notes that the Veteran has reported migraines three times per month that last one to two days with tension headaches that occur two to three times a week.  

Therefore, the Veteran has submitted argument and evidence that he asserts shows an association between his service and migraine headaches.  The record contains competent evidence of a current disability and an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or a service-connected disability, but insufficient competent medical evidence on file for the Board to make a decision on the claim.  The above-noted lay statements relate the requirement of an in-service manifestation of a disease or injury, and the nexus evidence submitted, while not adequate for adjudication purposes, supports the Veteran's contention that his migraine headache condition is related to his service. 

Under these circumstances, the Veteran should be afforded a VA examination to determine any relationship between migraine headaches and his military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).; Charles v. Principi, 16 Vet. App. 370 (2002).; see also 38 C.F.R. § 3.159 (c) (4) (2014).

With regards to service connection for warts, to include genital, the service treatment records indicated a positive response on an April 1980 Report of Medical History in reference to a venereal disease.  Additionally, in September 1981, a foot rash that spread to the ankle and hand was noted.  The Veteran's VA medical records note a complaint of genital/scrotal warts in May 2009 and of rash /other nonspecific skin eruption in January 2007.  See Statement of the Case January 2013.  Also, the Veteran is competent to testify to the existence of warts.  

Therefore, the Veteran has submitted argument and evidence that he asserts shows an association between his service and genital warts.  Under these circumstances, the Veteran should be afforded a VA examination to determine any relationship between genital warts and his active service.  See McLendon, 20 Vet. App. at 79; Charles, 16 Vet. App. at 370.; see also 38 C.F.R. § 3.159 (c) (4) (2014).

Additionally, after review of the case file there is an indication that some of Veteran's VA treatment records are missing from the file, particularly a VA treatment record from May 2009.  Therefore, efforts must be made to associate any missing VA medical treatment records with the Veteran's file.  


Accordingly, the case is REMANDED for the following actions:

1.  Attempt to obtain any outstanding VA medical treatment records, specifically the records from May 2009 referenced in the January 2013 Statement of the Case.  

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.  If unable to obtain any identified records, take action in accordance with 38 C.F.R. § 3.159(e).  

2.  After completing the foregoing development, provide the Veteran with a VA examination to determine the etiology of Veteran's migraine headaches.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.  The examiner must elicit a full medical history from the Veteran.  

Please address the following with regards to Veteran's periods of active service.

Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's migraine headaches began in service, were caused by service, or are otherwise related to service, to include the in-service notations of frequent headaches noted herein?

(The term at least as likely as not does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

The examiner should consider the lay testimony of record. Specifically, please address the Veteran's contention that he has dealt with migraine or tension headaches during his military service, which have continued since discharge.  See e.g. June 2016 CAPRI.  

A detailed rationale supporting the examiner's opinion must be provided.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

3.  Provide the Veteran with a VA examination to determine the etiology of Veteran's claimed warts, to include genital warts.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.  The examiner must elicit a full medical history from the Veteran.  

Please address the following with regards to Veteran's periods of active service.

Is it at least as likely as not (a fifty percent probability or greater) that any current wart, to include a genital wart condition, began in service, was caused by service, or is otherwise related to service, to include the in-service notations of venereal disease and skin problems noted  herein?

(The term at least as likely as not does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

The examiner should consider the lay testimony of record.

A detailed rationale supporting the examiner's opinion must be provided.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

4.  After completing the above, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




